Exhibit 4.1 EXECUTION VERSION AMENDMENT NO. 1 among ITRON, INC., as Borrower, The Subsidiary Guarantors, The Lenders and Issuing Banks Party Hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent dated as of April 24, 2009 WELLS FARGO BANK, NATIONAL ASSOCIATION and GOLDMAN SACHS LENDING PARTNERS LLC, as Joint Lead Arrangers and as Joint Book Managers AMENDMENT NO. 1 dated as of April 24, 2009 Reference is made to the Credit Agreement, dated as of April 18, 2007 (as amended, restated, amended and restated, supplemented or otherwise modified from time to time, the “Credit Agreement”; capitalized terms used but not otherwise defined herein having the meanings given to them in the Credit Agreement), among Itron, Inc., a Washington corporation (“Borrower”), the Subsidiary Guarantors, the Lenders, UBS Securities LLC, as Arranger and as Syndication Agent, Wells Fargo Bank, National Association (“Wells Fargo”), as Swingline Lender, as an Issuing Bank, as Administrative Agent and as Collateral Agent, and Mizuho Corporate Bank, Ltd., as an Issuing Bank and as Documentation Agent. PRELIMINARY STATEMENTS: WHEREAS, Borrower and the Subsidiary Guarantors have requested that the Required Lenders, the Issuing Banks, the Swingline Lender and the Administrative Agent agree to amend the Credit Agreement as set forth in this Amendment No. 1 (this “Amendment No. 1”); and WHEREAS, Borrower, the Subsidiary Guarantors, the Lenders signatory hereto, the Issuing Banks, the Swingline Lender and the Administrative Agent agree to amend the Credit Agreement as set forth below and subject to the terms and conditions of this Amendment No.1. NOW, THEREFORE, in consideration of the premises and the agreements, provisions and covenants herein contained, and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: SECTION 1.Amendments to Credit Agreement. (a)Amendments to Article I.Article I of the Credit Agreement is hereby amended in the following respects: (i)The following definitions are hereby inserted in Section 1.01 of the Credit Agreement in appropriate alphabetical order: “Amendment No. 1” shall mean Amendment No. 1 to this Credit Agreement, among Borrower, the Subsidiary Guarantors, the Lenders signatory thereto, the Issuing Banks, the Swingline Lenderand the Administrative Agent. “Amendment No. 1 Effective Date” shall mean the date Amendment No. 1 becomes effective in accordance with its terms. “Defaulting Lender” shall mean any Lender that (a) has (i) defaulted in its obligation to make a Revolving Loan or to fund its participation interests in respect of Letters of Credit or Swingline Loans so required to be funded by it hereunder, or (ii) notified the Administrative Agent or a Loan Party that it does not intend to satisfy any such obligation, (b) has become insolvent or is the subject of a proceeding under Title 11 of the United State Code, as now constituted or hereafter amended, or any other federal, state or foreign bankruptcy, insolvency, receivership or similar law or the assets or management of which have been taken over by any Governmental Authority or (c) is Controlled by or is a Subsidiary of a Person that has become insolvent or is the subject of a proceeding under Title 11 of the United State Code, as now constituted or hereafter amended, or any other federal, state or foreign bankruptcy, insolvency, receivership or similar law or the assets or management of which has been taken over by any Governmental Authority. “Discharged Indebtedness” shall mean Indebtedness that Borrower has irrevocably called for redemption or otherwise become obligated to prepay or redeem or acquire, so long as the following has occurred in a manner satisfactory to the Administrative Agent:(i) Borrower is irrevocably obligated to redeem or prepay or acquire such Indebtedness within 31 days of the earlier of the date such Indebtedness became Discharged Indebtedness or the date the deposit referred to in clause (ii) was made (the “31 Day Period”), (ii) Borrower has (x) deposited in an account subject to a first priority perfected Lien in favor of the Administrative Agent, cash sufficient to redeem, prepay or acquire such Indebtedness or (y) deposited with the trustee or a third party paying agent for such Indebtedness an amount sufficient for Borrower to redeem, prepay or acquire such Indebtedness; provided that if any such Indebtedness is not cancelled, retired or repaid within the 31 Day Period, then such Indebtedness shall cease to be, and shall for all purposes be deemed never to have been, Discharged Indebtedness. “Increase Effective Date” shall have the meaning assigned to such term in Section 2.19(a). “Increase Joinder” shall have the meaning assigned to such term in Section 2.19(c). “January 2009 Exchange Transactions” shall mean the issuance by Borrower of an aggregate 2,251,951 shares of Borrower’s common stock, no par value, in exchange for, in the aggregate, $120,984,000 principal amount of the Convertible Senior
